o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date uil the honorable stephanie herseth sandlin member u s house of representatives quincy street suite rapid city sd attention --------------- dear congresswomen herseth sandlin cc ita b4 ------------ conex-126556-10 i am responding to your inquiry dated date submitted on behalf of your constituent who asked whether a disabled taxpayer could get an exception to the date purchase date deadline for the first-time_homebuyer credit homebuyers may claim an income_tax_credit for the purchase of a home if they meet certain requirements including purchasing the home before specified dates sec_36 of the internal_revenue_code the law does not provide exceptions to the rules for disabled taxpayers however on date president obama signed into law the homebuyer assistance and improvement act of which extends the purchase date deadline for the first- time homebuyer credit under the new law a taxpayer who purchases a home by date may qualify for a homebuyer tax_credit if the taxpayer entered into a binding contract before date to close on the purchase of the home before date conex-126556-10 i hope this information is helpful if you have any questions please contact me or ------- --------------------at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
